DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface member” in claims 3-5, 15, and 19, described in specification paragraph 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 14-15, 17,and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 5027791).
Regarding claim 1, Takahashi (FIGs 1-4 discloses) “A valve for a medical device (endoscope), comprising: a valve stem (30) including a proximal end (top end portion), a distal end (bottom end portion), one or more orifices (36, 37, top/bottom openings of 30), and a lumen (paths through 30, see FIG 4) in fluid communication with at least one orifice in the one or more orifices (see FIGs); and one or more seals (31-34) positioned between the proximal and distal ends of the valve stem (see FIGs), wherein the valve stem and the one or more seals comprise a unitary structure (30 and seals form a single assembly which is seen as a “unitary structure”; claim not seen to require a monolithic or materially homogeneous assembly).”

Regarding claim 3, Takahashi (FIGs 1-4 discloses) “wherein the proximal end (top end portion) of the valve stem (30) comprises a first orifice (top opening of 30) of the one or more orifices (as defined in claim 1) and the valve stem is configured to couple with an interface member (50, 52).”
  
Regarding claim 4, Takahashi (FIGs 1-4 discloses) “comprising the interface member (50, 52), the interface member configured to seal the first orifice of the one or more orifices when the valve stem is coupled with the interface member (see FIGs, 50, 52 is understood to plug [read on “seal”] the top opening of 30 as it defines the top bounds of the lumen).”  

Regarding claim 6, Takahashi (FIGs 1-4 discloses) “wherein the one or more orifices (36, 37, top/bottom openings of 30) comprise first (36) and second (37) orifices positioned between the proximal and distal ends of the valve stem (see FIGs).”

Regarding claim 7, Takahashi (FIGs 1-4 discloses) “wherein the one or more seals (31-34) comprise first (32) and second (33) seals positioned between the first (36) and second (37) orifices.”  
Regarding claim 8, Takahashi (FIGs 1-4 discloses) “wherein the one or more seals (31-34) comprise a third seal (31) positioned distal (below) of the first and second orifices (see FIGs).”
  
Regarding claim 14, Takahashi (FIGs 1-4 discloses) “A method of manufacture, comprising: forming, as a unitary structure (apparatus of 30 forms a single assembly which is seen as a “unitary structure”; claim not seen to require a monolithic or materially homogeneous assembly), a valve stem (30) including a proximal end (top end portion), a distal end (bottom end portion), one or more seals (31-34), one or more orifices (36, 37, top/bottom openings of 30), and a lumen (paths through 30, see FIG 4) in fluid communication with at least one orifice of the one or more orifices (see FIG 4).”
  
Regarding claim 15, Takahashi (FIGs 1-4 discloses) “comprising sealing at least one orifice (top opening of 30) of the one or more orifices with an interface member (50, 52) (see FIGs, 50, 52 understood to plug [read on “sealing”] the top opening of 30 as it defines the top bounds of the lumen).”   

Regarding claim 17, Takahashi (FIGs 1-4 discloses) “comprising forming the valve stem with a closed distal end (closed via 51, see FIGs 2-4).”  

Regarding claim 19, Takahashi (FIGs 1-4 discloses) “A valve for a medical device (endoscope), comprising: an interface member (50, 52); a valve stem (50) to which the interface member is removably couplable (see FIGs, understood to be removable via threaded connection at 55 such that 50 can slide out of the bottom end of 30 in disassembly), the valve stem including a proximal end (top end portion), a distal end (bottom end portion), two or more orifices (36, 37, top/bottom openings of 30), and a lumen (paths through 30, see FIG 4) in fluid communication with first (37) and second (36) orifices of the two or more orifices, wherein the first orifice (37) is located proximate the distal end of the valve stem 
  
Regarding claim 20, Takahashi (FIGs 1-4 discloses) “wherein the distal end (bottom end portion) of the valve stem (30) is closed (via 51, see FIGs 2-4) and the lumen terminates at or distally beyond the first orifice (37) and before the closed distal end (in the instance of FIGs 2-4, path through 30 terminates just below 37 with the lower bounds being 51).”

Claim(s) 1-3, 9, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellofatto (US 20150144215).

Regarding claim 1, Bellofatto (FIGs 2a-2b; alternatively with the valve variant of FIGs 5-12b applied) discloses “A valve for a medical device (endoscope), comprising: a valve stem (56; alternatively 120, 130) including a proximal end (top end), a distal end (bottom end), one or more orifices (top opening of 57, cross-hole at bottom of 57; alternatively 170, top opening through 126), and a lumen (57; 123) in fluid communication with at least one orifice in the one or more orifices (in communication with all); and one or more seals (70, 72, 74, 76; 132-135) positioned between the proximal and distal ends of the valve stem (see FIGs), wherein the valve stem and the one or more seals comprise a unitary structure (each embodiment forms a single assembly which is seen as a “unitary structure”; claim not seen to require a monolithic or materially homogeneous assembly).”
Regarding claim 2, Bellofatto (with the valve variant of FIGs 5-12b applied) discloses “wherein the valve stem and the one or more seals are formed from a polymer (paragraph 56, 57; claim not seen to require 120 and 130 [elastomeric materials read on “polymer”] to be the same material, but rather each formed from a respective polymer).”  

Regarding claim 3, Bellofatto (FIGs 2a-2b; alternatively with the valve variant of FIGs 5-12b applied) discloses “wherein the proximal end (top end portion) of the valve stem (56; 120, 130) comprises a first orifice (top opening) of the one or more orifices (as defined in claim 1) and the valve stem is configured to couple with an interface member (82); assembly in FIG 9, step discussed in FIG 11).”

Regarding claim 9, Bellofatto (FIGs 2a-2b) discloses “wherein the one or more seals (70, 72, 74, 76) includes a seal (70) with a first portion (small diameter portion, see FIG 2x) having a first thickness and a second portion (large diameter portion, see FIG 2x) having second thickness thinner than the first thickness (see FIG 2x; first portion has larger in height [height read on thickness] than second portion)”.

    PNG
    media_image1.png
    353
    948
    media_image1.png
    Greyscale

Regarding claim 14, Bellofatto (FIGs 2a-2b; alternatively with the valve variant of FIGs 5-12b applied) discloses “A method of manufacture, comprising: forming, as a unitary structure (each embodiment forms a single assembly which is seen as a “unitary structure”; claim not seen to require a monolithic or 120, 130) including a proximal end (top end), a distal end (bottom end), one or more seals (70, 72, 76, 76; 132-135), one or more orifices (top opening of 57, cross-hole at bottom of 57; 170, top opening through 126), and a lumen (57; 123) in fluid communication with at least one orifice of the one or more orifices (see FIGs).”  

Regarding claim 16, Bellofatto (with the valve variant of FIGs 5-12b applied thereto) discloses “comprising removing a forming core pin (unnumbered top rod in FIG 12a; it is understood that prior to the position in FIG 12a, that the unnumbered rod is removed from 120 to form 123 in the first molding step) from the lumen via an orifice (top opening) of the one or more orifices, wherein the orifice is comprised in the proximal end of the valve stem (top opening is at top end).”  

Regarding claim 17, Bellofatto (FIGs 2a-2b; alternatively with the valve variant of FIGs 5-12b applied) discloses “comprising forming the valve stem with a closed distal end (see FIG 2a; see FIG 7b, despite recess at bottom of 120 in FIG 7b, the bottom end is seen as closed as that recess is blind, or a dead end).”  

Regarding claim 18, Bellofatto (FIGs 2a-2b) discloses “comprising forming at least one seal (70) in the one or more seals with a first portion having a first portion (small diameter portion, see FIG 2x) having a first thickness and a second portion (large diameter portion, see FIG 2x) having second thickness, wherein the second portion is radially outward of the first portion (see FIG 2x) and the second thickness is thinner than the first thickness (see FIG 2x; first portion has larger in height [height read on thickness] than second portion)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bellofatto.

Takahashi is silent regarding “comprising removing a forming core pin from the lumen via an orifice of the one or more orifices, wherein the orifice is comprised in the proximal end of the valve stem.” 
	However, Bellofatto (FIG 12a) teaches the molding of a valve stem 120 analogous to Takahashi, the mold comprising a rod insert (read on “core pin”) which forms the interior of the spool, wherein the core pin is then removed after the molding is complete (it is understood that prior to the position in FIG 12a, that the unnumbered rod is removed from 120 to form 123 in the first molding step).
	Therefore it would have been obvious, at the time of filing, to construct the stem of Takahashi with a known molding method such that the method comprises “removing a forming core pin from the lumen via an orifice of the one or more orifices, wherein the orifice is comprised in the proximal end of the valve stem”, as taught by Bellofatto, as applying a known fabrication method to achieve the same expected result (a hollow stem) is within ordinary skill in the art. A benefit for doing so is to form the valve into a predetermined shape, for a more consistent assembly.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellofatto.


Regarding claims 10 and 12, Bellofatto is silent regarding “wherein the first thickness is greater than 0.015 inches and the second thickness is less than 0.015 inches” and “wherein the second portion extends at least 0.01 inches radially outward beyond the first portion.” 
	It would have been obvious, at the time of filing, to specifically dimension the valve stem of Bellofatto such that “wherein the first thickness is greater than 0.015 inches and the second thickness is less than 0.015 inches” and “wherein the second portion extends at least 0.01 inches radially outward beyond the first portion”, as the structure as claimed is disclosed by Bellofatto, and choosing specific dimensions or scale of the apparatus to achieve the same expected result would be within ordinary skill in the art. A benefit for doing so would be to dimension the stem to be a viable size/scale for medical applications, as is desired by Bellofatto.

Regarding claim 11, Bellofatto (FIGs 2a-2b) discloses “wherein the first thickness of the seal transitions into the second thickness of the seal at an acute angle (see FIGs)”.
“[an angle] between 25 and 45 degrees”.
It would have been obvious, at the time of filing, to specifically dimension the seal taper angle of Bellofatto such that “wherein the first thickness of the seal transitions into the second thickness of the seal at an angle between 25 and 45 degrees”, as the structure as claimed is disclosed by Bellofatto, and choosing specific dimensions or scale of the apparatus to achieve the same expected result would be within ordinary skill in the art. A benefit for doing so would be to dimension the seal to be a viable taper angle for medical applications, as is desired by Bellofatto.

Regarding claim 13, Bellofatto (FIGs 2a-2b) discloses “wherein the second portion is configured to form an interference fit with a valve well (96) (while not stated, this is understood as evident in Bellofatto; for   

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the art discloses “wherein the interface member is configured to surround a first seal of the one or more seals when the valve stem is coupled with the interface member.  
It would not be obvious to modify the closest prior art, Takahashi, to teach this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Arai et al (US 6346075), Grudo et al (US 20130303844), Kinoshita (US 4361138), Kondo (US 4694821), and Sasa (US 4537209).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753